Citation Nr: 0908985	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-17 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Entitlement to service connection for a right ankle 
disorder.

2. Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1970 to April 
1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of April 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  The claims file was subsequently 
transferred to the RO in Portland, Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his appeal in May 2006.  At that time 
he indicated that he did not desire a hearing before a 
Veterans Law Judge.  However, in a subsequent February 2007 
Statement in Support of Claim, he expressed his desire for a 
face-to-face hearing before a Veterans Law Judge.  The Board 
interprets this to mean that the appellant wishes to appear 
in person before a Veterans Law Judge sitting at the RO.  
Pursuant to 38 C.F.R. § 20.700(a) (2008), a hearing on appeal 
will be granted to an appellant who requests a hearing and is 
willing to appear in person.  Moreover, as set forth under 
38 C.F.R. § 20.703, such hearing may be sought upon 
submitting the substantive appeal, or anytime thereafter 
subject to the provisions of 38 C.F.R. § 20.1304, which 
qualify that, once the appeal is certified to the Board, 
additional hearing requests are generally limited to the 90-
day period immediately following such certification.  

Again, the Veteran has requested a hearing before a Veteran's 
Law Judge sitting at the RO.  Such request was made following 
the submission of the VA Form 9, but prior to certification 
of the appeal to the Board.  Moreover, there is no evidence 
that such request was withdrawn.  In light of these factors, 
a hearing should be arranged. 




Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for an 
in- person hearing before a traveling 
Veteran's Law Judge at the Portland, 
Oregon RO.  The Veteran should be 
apprised of the next available date for 
such a hearing, and should be informed of 
his right to have a videoconference 
hearing as an alternative.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




